 CHAMPAIGN COUNTY CONTRACTORS ASSN.ChampaignCountyContractorsAssociationandOperative Plasterers and Cement Masons Interna-tionalAssociation Local#143, AFL-CIO. Case38-CA-1790April 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn January 18, 1974, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 1 of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,Champaign County Contractors Association, itsofficers, agents, successors, and assigns, shall take theaction setforth in the said recommended Order as somodified.1in ins conclusions of law, the Administrative Law Judge found thatRespondent's conduct violated Sec 8(aX5) and (1) of the Act However, In.3 of his Decision indicates that he did not believe that the complaint allegeda violation of Sec 8(a)(1) of the Act. We note this is in error and that thecomplaint did allege that Respondent's refusal to bargain also violated Sec.8(a)(l) of the ActDECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thecentral question here is whether a collective-bargainingagreement with an automatic renewal clause survivedbeyond its anniversary date where the onlywritten noticeof termination of the agreement given by the Union to theEmployer was a copy of a Federal Mediation andiAll dates herein are 1973 unless otherwise indicated.467ConciliationService form sent in anticipation of theanniversary date.The case arises in the following manner.On July 20,1973,1OperativePlasterers and Cement Masons Interna-tionalAssociationLocal# 143, AFL-CIO (herein theUnion),filedwith the NationalLaborRelations Board(herein the Board)charges alleging that ChampaignCounty ContractorsAssociation(herein Respondent) hadviolated Section 8(axl) and(5) of the National LaborRelationsAct, as amended(theAct).On October 3, acomplaint(which was amended at the hearing)issued onbehalfoftheBoard alleging that Respondent hadcommitted unfair labor practices within the meaning ofSection 8(aX5) of the Act byrefusing to bargain with theUnion fora new contract.In answering the complaintRespondent admits most of the operative facts but deniesthat theUnionrequested bargaining or that, in thecircumstances,Respondent had aduty tobargain. Theissues raised weretried beforeme at Champaign,Illinois,on November 8.Upon the entire record,my observation of the witnesses,and considerationof the briefs of theGeneral Counsel andRespondent,Imake the following:FINDINGS OF FACT1.THE EMPLOYER ASSOCIATIONRespondentisan association of building contractorsdoing business in ChampaignCounty,Illinois.During thepast year employer-membersof Respondent purchasedand receivedat their Illinois places of business goods andmaterials valuedin excessof $50,000 which were transport-ed to theirplaces of business from outside Illinois.Respondent represents its members in collective bargain-ing with variouslabor organizations,includingthe Charg-ing Partyin this case.By virtueof its members' operationsRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONThe Unionis an organization of about 75 cementmasonsand plasterers,includingmembers of those crafts em-ployed bymember-companies of Respondent.It representsitsmembers in collective bargaining withvarious employ-ers including Respondent.It is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Union's Bargaining StatusFor a substantialperiodof time past the Union andRespondent have maintained collective-bargaining agree-ments covering plasterers and cementmasonsemployed byRespondent'smember-companies. The complaint alleges,the answer admits,and I find that all plasterers andcementmasons working for members of Respondent withinthe geographicalterritory of the Union,but excluding210 NLRB No. 76 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDguards, professional employees,and supervisors within themeaningof the Act,constitute a unit appropriate forcollective bargainingwithin themeaning of Section 9(d) ofthe Act.The complaint also alleges,the answer admits, and Ifind,that at all times material to the issues involved in thiscase the Union has been themajority representative of theemployees in that bargainingunit, and byvirtue of Section9(a) of the Act has been,and is,the exclusive representa-tive of such employees for purposes of collective bargain-ing with respect to rates of pay, wages,hours,and otherterms and conditions of employment.B.TheMostRecent Collective-BargainingAgreementThe most recent collective-bargaining agreement be-tween the Union and Respondent became effectiveJuly 24,1971, for a period of 2 years.The provision in theagreement relating to its duration are contained in twosections, 19 and 20.Section 19 reads as follows:ThisAgreement shall be effectiveon July 24, 1971, andshall remain in full force and effectuntil midnight July23, 1973,and shall continue in force from year to yeartherefore,except thatby written noticegiven by eitherpartyat least sixty(60) days,but not morethan ninety(90) days, prior to July 24th of any yearthereafter,either partymay notifythe other of its desire to amend,modify,or terminate this agreement.The Respondent contends no notice to amend,modify, orterminate was given priorto July 24,1973, and thereforethe agreement continues in effect.The Union and theGeneral Counsel contend that notice was given,that thecontract has terminated,and that the employees coveredare now working without a contract.The dispute,then, turns onthe applicationof the aboveprovision to the events set out hereinafter.Section 20 of theagreement provides:The partieshereto mutually agreethat theywill, at leastonce each year during the life of this agreement, meettogether to discuss any problems or questions that shallarse out of this agreement,and shall adjust suchproblems as they agree such problems are detrimentalto both parties.Therehas been,however,no resolution of the presentdisputeby virtueof Section 20. The agreement contains nospecificprovisionsfor arbitration.At the time of thehearing herein theUnionand Respondent,throughcounsel,expressed a hope for early resolution throughBoard procedures.In the absence of established agreed-upon procedures for non-Board disposition of the matter,and considering the labor relations value of finding someway out ofthe contractual limbo that the employees andtheir union consider themselvesto be in, it is appropriatefor the Board to resolve it as an unfair labor practice issue.C.Past Practice of Giving NoticeFor the past 10 years theUnion has followed the practiceof sending Respondent specific notice that the collective-bargaining agreementwas about to expire. Thus, inaddition to notifying the Federal Mediation and Concilia-tion Serviceby filingwith it its form F-7, witha copy tothe IllinoisDepartmentof Laborand another copy toRespondent, the Union's past practice has been to send aregistered letter to Respondent advising that thecollective-bargaining agreementwas about to expire and thatnegotiations were desired.George Shapland,Respondent'spresident at the time of the events involved herein,testified,and I find,that such procedure is normal for mostbuilding trade unions in the area,in addition to the Unionhere.D.The Union'sNotice to the Employer on theLast ContractIn anticipation of the anniversary date of the most recentagreement,described above,Henry Dixon,the Union'sfinancial and corresponding secretary,on May 1 sent tothe Federal Mediation and Conciliation Service its stand-ard form F-7 whichhe had filled out on behalf of theUnion.The form advised the Mediation Service of theidentity ofthe parties, the number of employees involved,the nature of theindustry, the contract expiration date, andthe identityof the person filing the notice.Dixon sent acopy of this filled-out form to the Illinois Department ofLabor and he also maileda copywithout any coveringletter to Respondent at the office of its president,GeorgeShapland,at ShaplandConstructionCo. Respondent doesnot have a separate office of its own. It arrived there May 2and was filed away as in the past. It thus was received 83days before the alleged expiration date and was timely,being less than 90 and more than 60 days before that date.The issue is whether,although timely,itwas adequatenotice.AlthoughDixon receives some compensation from theUnion foracting as financial and corresponding secretary,he is not a full-time union official.He works full time as acementmason and performs his union duties during off-hours. He testified,and I find,that at the time he sent theMediation Service notice he was not familiar with pastpractice relating to notice to the employer in advance of ananniversary date of a contract.He was of the viewthat thecopy of thenoticF which he mailed to Respondent wassufficient to fulfill the requirement for notice under theagreement.At that time he had only held the position offinancial and recording secretary for about 2 months.On the other hand,George Shapland credibly testified,and I find,that the arrival in the office of his constructionbusiness of thecopyof the form to the Mediation Servicedid not trigger any attention on the part of Respondentbecause copies of such forms have not been used in thepast as notice of termination of agreements.E.The Refusal to Bargain1.Events leading up to the refusalAfter Dixon sent the copy of form F-7 to Shapland onMay 1, nothing further happened for about a month.During the first week of June, Francis Ducey,chairman of CHAMPAIGN COUNTY CONTRACTORSASSN.469the Union negotiating committee,part-time union businessagent,and until December 1971 its financial and recordingsecretary, had occasion to be in Shapland's office on otherbusiness.Ducey informed Shapland of the identity of themembers of the union negotiating committee and askedabout the employer negotiating committee.Shaplandasked Ducey if there was any chance of changing thecontract expiration date from July 23 to May 1. Most ofthe other collective-bargaining agreements to which Res-pondent is a party expire during April and May and forsome time Respondent has desired that the term of itsagreementwith the Unionhere coincide with its othercollective-bargaining agreements.Thismatter had beendiscussed in the negotiation of prior contracts.In a morecurrent context,Shapland has mentioned Respondent'shope to Ducey as early as January 1973 and on severalother occasions both before and after the first part of June.On this occasion in the first week in June Shapland alsomentioned to Ducey that Respondent could legally offeran increase of 5.5 percent in wages.To this Ducey repliedthat a5.5-percentraise wasprobably all the Union wouldask. So far as this record shows the only two issues forprospective bargainingwhichcame to the surface up to thetime of the hearing herein were the question of conformingthe contract expiration date to that of agreements with theother construction trades and the matter of wage increaseswhich at the time was subject to Government imposedguidelines.About 3 days later, still in early June, ShaplandtelephonedDucey to advise him that Respondent'snegotiating committeewould be chaired by one EdMaliskas and that Ducey should contact him to set up themeetings.He againasked Ducey about theprospects ofchanging the contract expiration date.Around June 28, Ducey again met Shapland on otherbusiness.After the meeting Ducey told him he had beenunable to reach Maliskas to arrange meetings for negotia-tions.Shapland suggested they make an attempt right then.He telephoned Maliskas, who was out for lunch,and left amessage for him to contact Ducey and set up somemeetings.The following Sunday, July 1, Ducey reachedMaliskasby telephone at his home.Ducey suggested it was gettingquite late andtheyhad better get to the bargaining table.Maliskas told him there was a mixup regarding theterminationof the contract. He asked Ducey if he couldprovide copies of what had been sent Respondent so theywould know how the Union notified the Employer. Duceyagreed to do so, suggesting that he bring the notice to theirfirst negotiation meeting.Maliskas declined the suggestion,saying he should take the notice by Shapland's office. Thiswas the first indication that the Union had from Respon-dent that there was some question about the adequacy ofthe notice. Shapland testified that sometime between June1and July 13 he also asked Ducey for a copy of the noticegiven.Although credible, this testimony is imprecise as totime and is insufficient to establish that the issue was raisedbefore July 1.After talking with Maliskas, Ducey told financial andrecording secretary Henry Dixon"we needed copies of thelettershe sent the association for termination of thecontract."Dixon handed him a copyof theform F-7.Duceyasked if hehad writtena notice out in letter form,Dixonsaid no, that he thought the copy ofthe form wassufficient.Ducey took the copyof the form and delivered itto a secretaryin Shapland's office onJuly 12.The next day, July 13,Shapland onbehalf ofRespon-dent wrotea letter tothe Union,attentionof Ducey, withcopies toMaliskas and Respondent'sattorney,whichstated:It is my understandingthat you haveadvised EdMaliskasthat you advised the Champaign CountyContractors Association of yourdesire to terminate theexisting contract and to negotiate a new contract.Wouldyou please send mea copyof this correspond-ence along with evidence of it having been mailed andreceived by the Champaign County Contractors Asso-ciation.Shapland attached a personal note to Ducey asking him tostop by Shapland's office to see if the issue of notice oftermination couldbe resolved. The letter and accompany-ing note were receivedby Ducey on July 16.The next day, July 17,he called on Shapland about 9a.m.He asked Shapland what he had in mind aboutworkingout something on the contract. Shapland indicatedhe wasthinkingabout a 5.5-percent wage raise and achange in contract expiration date to May 1. Shaplandtestifiedthat on thevarious occasions that he mentionedthese twoitems to Duceyhe placed them in juxtaposition;onea quid pro quofor the other.On this occasion Duceyasked if they would meet with the Union.Shapland repliedthat he did not yet know,that he was working on it, andDucey shouldcall him back around noon,that he mightknow a littlemore then.Sometime that same day,it is not clear exactly when,Dixon telephoned Shapland to ask him what informationhe wanted in response to Respondent's letter ofJuly 13.Shapland said they would likecopies ofeverything Dixonhad sent them. Dixon then told him thatcopy four of theform F-7 wasall that he had sent and that he thought thatwas proper notice.Shapland commented that he did notknow if theywould consideritpropernotice or not; thatthey weregoing to meet that evening to decide; that hepersonally had mixed feelings about it, but it was notentirely up to him.He also commentedthat they wouldlike to seethe contract expirationdate changed to coincidewith othercollective-bargaining-agreements.About 11:30 a.m. on July 17 Duceytelephoned Shaplandto learn what had developed.Shapland told him thatRespondent'smembers were meeting late that afternoon.He promisedto call Duceyafter the meeting.2.The final position of RespondentAbout 6 o'clock thatevening(July 17)Shapland calledDucey at home. He stated that Respondent did not feel itwas properly notified and that, therefore,under the termsof the contract it would continue in effect for another year.Consistent with this position, Respondent has since refusedto bargain with the Union for a new agreement. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.Discussion and Conclusions1.Contention of the partiesThe General Counsel asserts a two-prongedtheory.First,he argues that the Union gave adequate notice of intent tomodify or terminate the collective-bargaining agreement,and therefrom flows Respondent's obligation to bargainfor a new agreement.Respondent argues thecontrary. Forthe reasons set out hereinafter I conclude that the GeneralCounsel is correct in his assertion.In the alternative the General Counsel contends thateven if adequate notice under the contract was not given,Respondent by its conduct has waived the requirement ofnotice.Respondent contends it has never waived the legalrequirement of notice under the contract.For reasons setout later herein I agree with Respondent on this point.2.The notice of May 2There is no dispute that if Respondent's receipt of a copyof form F-7 on May 2 was notice within the meaning ofsection 19 of the contract,itwas notice timely given. Beingtimely and in written form,as required by section 19, andcontaining the information essential for an effective notice,Ifind delivery of the copy of form F-7 was sufficientnotice of the Union's intent to end the existing agreement.Thus the form F-7 identifies the parties,the number ofemployees,the industry,the contract expiration date, andthe sender of the notice.Receipt of that written informa-tionwithin the time span called for in the contract, inwhatever form,was reasonable notice where,as here, thecontract provisions governing notice of termination aregeneral in nature and no specific format for notice isstated.It is true,as Respondent contends, that the method usedby Dixon departed from past practice in that no lettercontaining the substantive information of intent toterminate accompanied the copy of form F-7, nor was theform sent by registered or certified mail. But this pastpractice has not been incorporated into the contract so asto limit the broad language of section 19. While I agreethat the past practice was a more efficient and effectivemeans of giving notice,it clearly was not the only modewhich could be legally effective.In the circumstances present here I am not prepared tofind that Dixon's effort,although not up to the standardsof past practice,was without legal effect.The parties hereall knew each other.The contractors knew that Dixon andother union officials were working men.So long as theessentialmessage was conveyed, it is not reasonable forRespondent to hold them to the standards of a Philadelphialawyer.Respondent in effect argues that the essential messagewas not conveyed.It is pointed out that the function ofform F-7 is to satisfy the requirements of Section 8(d) ofthe Act.I agree.But nowhere is it written that that is theonly purpose the form may serve.Itsdelivery to theemployer here was an indication of the Union's desire to2Thequestionwas treated by Administrative Law Judge (then TrialExaminer)SidneyD. Goldberg in anunpublished decision inPekinFarmers' Grain Company,TXD-240-64, issuedMay 5, 1964, in Casenegotiate a new contract. Apparently a clerical in Shap-land's office did not take it as such,but I think Respondentmust bear the responsibility for that misjudgment. All thesubsequent conduct of the Union,in the persons of Duceyand Dixon, was consistent with the belief that propernotice had been given.None of the evidence indicates thatRespondent was misled.In the circumstances of thisparticular case I find that notice, legally adequate undersection 19 of the existing agreement,was given toRespondent on May 2.Counsel do not refer me to, nor amIaware of,any Board decision holding the contrary.23.The contention that Respondent waived noticeThe argument of the General Counsel in this regard isthat events from early June through July 17 demonstratethatRespondent waived the lack of proper notice. Moreparticularly,it is urged that there were only two issues forbargaining,wages and expiration date,and that Shaplandbargained with Ducey on these matters, thereby obviatingthe need for notice.The General Counsel citesShip ShapeMaintenance Co., Inc.,187 NLRB 289, which supports thatargument.But I am not persuaded that that case should beapplied here.InShip Shapethe parties actually negotiatedand reached agreement.Here formal bargaining sessionswere contemplated but never arranged.The occasions inearly and late June when Ducey talked with Shapland wereclearly preliminary in nature,designed to set the stage foractualbargaining.The fact that their conversationsindicated two areas of probable negotiation shows no morethan initial sparring.Neither side was bound by whatoccurred.And onJuly 17,by which time the possible lackof valid notice had surfaced as an issue,Shapland intalkingwithDucey was only engaging in exploratoryprobing for a way around an apparenit technical obstacle.In my view none of this was true bargaining. It was all tootentative and preliminary in nature.The record is clear thatat no time did Respondent retreat from or specificallywaive its technical position that the contract wouldcontinue in effect absent proper notice of termination.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States. Those found to be unfair labor practicestend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce and are unfairlabor practices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Champaign County Contractors Association is aperson within the meaning of Section 2(1) and an employer13-CA-6042 before the Board. Although I agreewith his able analysis, I donot rely onhisDecision as precedent because it was not published. CHAMPAIGN COUNTY CONTRACTORSASSN.471within the meaning of Section 2(2), engaged in commercewithin the meaning of Section 2(6) and (7), of the Act.2.OperativePlasterersand Cement MasonsInterna-tionalAssociationLocal# 143, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.All plasterers and cementmasons working for mem-ber-employers of the Champaign County ContractorsAssociation within the geographical territory of OperativePlasterersand CementMasonsInternational AssociationLocal # 143, AFL-CIO, excluding guards, professionalemployees, and supervisors within the meaning of the Act,constitute, and at all times material herein have constitut-ed, a unit appropriate for the purposes of collectivebargaining.4.The above-named Union was on May 2, 1973, and atall times sincehas been, the exclusive representative of allthe employees in the above-described unit for the purposeof collective bargaining within the meaning of Section 9(a)of the Act.5.By failing and refusing to bargain collectively withthe Union as the exclusive representative of the employeesin the aforesaid unit, Respondent since July 17, 1973, hasengagedin and is engaging in an unfair labor practicewithin the meaning of Section 8(a)(5) of the Act.6.By failing and refusing to bargain as aforesaid,Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them bySection 7 of the Act, and has engaged in and is engaging inan unfair labor practice within the meaning of Section8(a)(1) of the Act.37.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate thepolicies of the Act. In this connection I recommend thatRespondentbe ordered, upon request from the Union, tobargain with the Union as the representative of theemployees in the unit herein found appropriate, and, if anunderstanding is reached, embody the same into a written,signed agreement. I further recommend that Respondentpost appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER4Champaign County Contractors Association, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively in goodfaithwithOperativePlasterersand Cement MasonsInternationalAssociation Local # 143, AFL-CIO, as theexclusivebargaining representative of all employees of itsmember-employers constituting the unit herein found to beappropriate for the purposes of collective bargaining.(b) In any like orrelatedmanner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of all theemployees in the bargaining unit described above and, ifan understanding is reached,embody such understandingin a signed agreement.(b) Post at the place of its principal office copies of theattached noticemarked "Appendix." 5 Copies of saidnotice, on forms provided by the Officer-in-Charge forRegion 38, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-lyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Officer-in-ChargeforRegion 38, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.3The complaint doesnot allege either independent or derivativeviolationof Section 8(a)(1), nor was any mention thereof made during thehearing.The evidence which establishes the violation of Section 8(ax5)foundabove, however,also establishes a derivative violation of Section8(a)(1)Thusthe legal conclusion of an 8(aXI) violation flows automaticallyfrom the finding of the 8(a)(5) violation.4 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102 48of the Rules and Regulations, be adopted by theBoard and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.5 In the event the Board's Order is enforcedby a Judgmentof the UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthatwe violated the National Labor Relations Act byrefusing to bargain with Operative Plasterers and CementMasons International Association Local # 143,AFL-CIO.It has ordered us to post this notice.WE WILL bargain collectively with Operative Plaster-ersand Cement Masons International AssociationLocal# 143, AFL-CIO, as the exclusive collective-bargaining representative of employees of our member-contractors in the unit ofAll plasterers and cementmasons working formember-contractors of the Champaign CountyContractors Association within the geographicalterritoryofOperative Plasterers and CementMasons International Association Local # 143, 472DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO, but excludingguards,professionalThisisan official notice and must not be defaced byemployees, and supervisors within themeaningofanyone.the National Labor Relations Act, as amended.This noticemust remain posted for 60 consecutive daysCHAMPAIGN COUNTYfrom the date ofposting and must not be altered, defaced,CoNTRAcroas ASSOCIATIONor covered by any othermaterial.(Employer)Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,DatedBySavingsCenter Tower,10th Floor,411 Hamilton Boule-(Representative)(Title)yard, Peoria,Illinois 61602,Telephone309-673-9283.